829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re JAJ ENERGY MANAGEMENT SYSTEMS, INC., a CorporationIncorporated under the Law of the State of Michigan and itsprincipal officers, John A. Johnson, Mary D. Johnson, andDarryl E. Farmer, Petitioner.
No. 87-8025
United States Court of Appeals, Sixth Circuit.
September 22, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
JAJ Energy Management Systems, Inc.  (JAJ) petitions for leave to appeal, pursuant to 28 U.S.C. Sec. 1292(b).  In support of its petition, JAJ claims that it was denied due process of law because it did not owe the union any money and after it was sued, neither its counsel nor the corporate officers received notices of hearings before the magistrate and the district court.  The union has not responded.


2
The record before the court indicates that JAJ failed to seek and obtain an order from the district court certifying this matter for possible interlocutory review under 28 U.S.C. Sec. 1292(b).  This court requires strict compliance with 28 U.S.C. Sec. 1292(b).  Lynch v. Johns-Manville Sales Corp., 701 F.2d 44, 45 (6th Cir. 1983) (per curiam).  JAJ's allegations of legal error, lack of notice and the like do not substitute for its failure to comply at the most rudimentary level with Sec. 1292(b) and Fed.  R. App.  P. 5(a).  Therefore, even assuming that the orders to be reviewed are 'interlocutory' under Sec. 1292(b), a question we need not reach, it is ORDERED that the petition for permission to appeal is denied.